PER CURIAM
LCDC petitions for reconsideration by this court and review by the Supreme Court. We grant reconsideration and amplify our former opinion in accordance with 1000 Friends of Oregon v. LCDC (Tillamook Co.), 77 Or App 599, 714 P2d 279 (1986).
We also modify the earlier opinion in another respect. We said in a footnote:
“[T]he compatibility of the responsible state agency’s Forest Practices Act program with the land use laws and goals is not an issue in this review of the order acknowledging the county’s plan. Moreover, the correctness of petitioner’s arguendo suggestion that a county could rely on the Act and agency rules rather than developing its own Goal 5 program, if the Act and rules were certified as complying with the goals, see ORS 197.180, is extremely doubtful.” 76 Or App at 579, n 1. (Citation omitted; emphasis in original.)
Petitioners argue:
“* * * The Court has apparently expressed a very narrow reading of the possible effect a certification decision by LCDC under ORS 197.180 could have. The Court expressed this position without the benefit of argument by the parties in support of a broader reading.”
The issue addressed in the concluding sentence of the footnote does not have to be decided in this case, and we agree with LCDC that we should not have commented on it. The sentence is stricken.
Reconsideration allowed; former opinion amplified and modified and adhered to as amplified and modified.